ORFINGER, Judge.
We affirm the judgments and sentences appealed from except for the imposition upon this indigent defendant of 50 hours of community service in lieu of $200 costs. The crimes for which appellant was convicted were committed in January, 1984, and we have held that the application of section 27.3455, Florida Statutes (1985) to crimes committed before that section’s effective date violates constitutional ex post facto restrictions. See Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986). As we did in Yost, we certify to the Florida supreme court the following question of great public importance:
DOES THE APPLICATION OF SECTION 27.3455, FLORIDA STATUTES (1985) TO CRIMES COMMITTED PRIOR TO THE EFFECTIVE DATE OF THE STATUTE VIOLATE THE EX POST FACTO PROVISIONS OF THE CONSTITUTIONS OF THE UNITED STATES AND OF THE STATE OF FLORIDA, OR DOES THE STATUTE MERELY EFFECT A PROCEDURAL CHANGE AS IS PERMITTED UNDER STATE v. JACKSON, 478 So.2d 1054 (Fla.1985)?
*1347AFFIRMED. Community service requirement VACATED.
COBB and SHARP, JJ., concur.